Citation Nr: 0938097	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death, and if so, whether entitlement to service connection 
for the cause of the Veteran's death is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had recognized guerilla service from October 1944 
to August 1945, followed by regular Philippine Army service 
from August 1945 to March 1946.  The Veteran died in October 
2002.  The appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed April 2004 Board decision denied a claim of 
entitlement to service connection for the cause of death of 
the Veteran.   

2.  The evidence added to the record since April 2004 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection.     




CONCLUSION OF LAW

1.  The April 2004 Board decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the time of the April 2004 
Board decision, which denied the claim for service connection 
for cause of death, is new and material, and the claim for 
service connection for cause of death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).                  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria - New and Material Evidence

The appellant filed the first claim in December 2002, seeking 
a grant of service connection for the cause of the Veteran's 
death.  In a March 2003 rating decision, the RO denied the 
claim and the appellant appealed.  In April 2004 the Board 
issued its decision denying service connection for the cause 
of death.  The Board found that the Veteran's death was not 
caused by or contributed to by a disability incurred in or 
aggravated during his active duty service.  See generally 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The Appellant did not appeal and the Board decision became 
final.  

The appellant submitted the current claim in March 2006, 
again seeking service connection for the Veteran's cause of 
death.  A final decision cannot be reopened and reconsidered 
by VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the service connection 
claim on the merits, the preliminary question of whether any 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, regardless of the manner in 
which the RO characterized the issue, the initial question 
before the Board is whether new and material evidence has 
been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

As previously alluded to service connection for the cause of 
a veteran's death may be granted if a disability incurred in 
or aggravated by service was either the principal, or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

It is also noted that generally establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Discussion - New and Material Evidence

The evidence of record at the time of the April 2004 Board 
decision denying the appellant's claim of entitlement to 
service connection for the Veteran's cause of death consisted 
of the Veteran's service treatment records, dated 1946; the 
Veteran's April 1946 claim seeking service connection for his 
right shoulder; two statements by fellow soldiers attesting 
to the Veteran's injury in service; the Veteran's June 1949 
VA examination; the Veteran's March 1960 VA examination, the 
Veteran's November 1962 and 1968 increased rating claims for 
his service connected right shoulder, with statements by the 
Veteran; a private September 1968 Medical Certificate; the 
Veteran's November 1968 VA examination; a February 1970 
private Medical Certificate; the Veteran's February 1970 
increased rating claim; a private February 1973 Medical 
Certificate; the Veteran's March 1973 increased rating claim; 
a June 1974 private Medical Certificate; the Veteran's June 
1974 increased rating claim; an August 1986 Medical 
Certificate; the Veteran's September 1986 increased rating 
claim; the Veteran's July 2000 claim for Aid and Attendance; 
June 2001 statement by the Veteran; a June 2001 private 
medical evaluation of the Veteran; an April 2002 VA Aid and 
Attendance Examination; an August 2002 Medical Certificate; 
the Veteran's September and October 2002 statements; the 
appellant's December 2002 statement; Veteran's October 2002 
Death Certificate; and additional statements by the 
appellant.          

Since the April 2004 Board decision, the evidence consists 
of: additional statements by the appellant, a June 2005 
statement by Dr. C, an August 2006 statement by a friend of 
the Veteran; and a November 2006 statement by the same Dr. C.       

In the November 2006 statement by Dr. C, the physician 
identified himself as a "consultant" and attending 
physician of the Veteran.  He stated the Veteran complained 
about his gunshot wound and that the Veteran's death was 
primarily due to the "gun shot wound."

This medical statement is evidence not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
April 2004 Board decision.  As such, this evidence is "new" 
as contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the Veteran's service-
connected disability contributed to his death, this November 
2006 statement evidence relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the appellant's 
claim of entitlement to service connection for the Veteran's 
cause of death is reopened.  



Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened and the appeal is granted only to 
that extent.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The Veteran died in October 2002.  His death certificate 
listed the cause of death as cardio-respiratory arrest, 
secondary to senescence.  

By a June 1949 rating decision, the Veteran's service-
connected disability was injury "sev" to muscle Groups III 
and I, right shoulder (major), with limitation of abduction 
to 30 degree flexion 30 degrees, and extension 20 degrees, 
and moderate anesthesia-chest and upper extremity, residual 
of shrapnel wound. 

The claim that has ultimately come before the Board was 
submitted by the appellant in March 2006.  The March 2006 
VCAA notice letter refers to service connection but the copy 
in the record contains no attachment explaining how to prove 
service connection.  Upon further review of the claims file 
the Board notes that the appellant was never provided notice, 
for this claim, as to what disability the Veteran had been 
awarded service connection.  The Board is mindful that the 
United States Court of Appeals for Veterans Claims' (Court) 
decision Hupp v. Nicholson, 21 Vet App. 342 (2007) was not 
issued until well after the appellant had submitted her 
substantive appeal.  Nonetheless, the Board finds that the 
appellant has not been informed of the requirements set forth 
in Hupp; thus, additional development is needed.

Further, there is no VCAA notice letter pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
in the record.  Thus, the Board finds that additional VCAA 
notice of the information or evidence necessary to establish 
a disability rating and the effective date of the disability 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and readjudication of the claim are warranted.  

Finally, given the receipt of a November 2006 medical 
statement relating the Veteran's service-connected 
disabilities to the cause of his death, a VA medical opinion 
is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2009), including: (1) a 
statement of the disabilities for which a 
Veteran was service-connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition, 
and (3) an explanation of the evidence and 
information required to substantiate the 
claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

Also, please send the appellant corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date as outlined in Dingess 
v. Nicholson, 19 Vet. App 473 (2006).

2.  Arrange for the claims file to be 
transferred to an appropriate VA medical 
provider to determine whether there may be 
a reasonable basis for holding that the 
Veteran's service-connected disabilities 
at the time of his death were of such 
severity as to have caused or 
substantially or materially contributed to 
cause his death, or had a material 
influence in accelerating his death.  
After examination and review of the claims 
folder, the examiner should address the 
following:

a)	Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's service-connected disabilities 
contributed substantially or materially to 
the cause of the Veteran's death, combined 
with other disorders to cause death, or 
aided to lent assistance to the production 
of death?  It is not sufficient to show 
that a service-connected disabilities 
causally shared in producing death.  
Rather, it must be shown that there was a 
causal connection.

b)	Is it at least as likely as not (a 50 
percent probability or greater) the 
Veteran's service-connected disabilities 
are of such severity as to have had a 
material influence in accelerating his 
death?

The claims file must be made available to 
the examiner and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  
If the examiner cannot render an opinion 
without resort to speculation she or he 
must state so, and discuss why an opinion 
cannot be provided.

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


